1

2

3

4

5

6

7
                          UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9

10                                                )
     CARL DWAYNE SIMMONS, JR.,                    )    Case No. CV 21-00277-CAS (JEM)
11                                                )
                           Petitioner,            )
12                                                )    ORDER ACCEPTING FINDINGS AND
                    v.                            )    RECOMMENDATIONS OF UNITED
13                                                )    STATES MAGISTRATE JUDGE
     KATHLEEN ALLISON,                            )
14                                                )
                           Respondent.            )
15                                                )
16            Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
17   records on file, and the Report and Recommendation of the United States Magistrate
18   Judge. Petitioner has filed Objections,1 and the Court has reviewed de novo those portions
19   of the Report and Recommendation to which Petitioner has objected. The Court accepts
20   the findings and recommendations of the Magistrate Judge.
21            IT IS ORDERED that: (1) Respondent’s Motion to Dismiss is granted; and (2)
22   Judgment shall be entered dismissing the action without prejudice.
23

24   DATED: May 25, 2021
                                                           CHRISTINA A. SNYDER
25                                                    UNITED STATES DISTRICT JUDGE
26

27
          1
            On May 6, 2021, Petitioner filed a document entitled “Request to Enter Default;
     Counterclaims,” which the Court construes as his Objections to the Report and
28   Recommendation.
